Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00516-CV

                                           Kyle KELLAR,
                                              Appellant

                                           v.
                                   AGGREGATE HAULERS I,
                                 AGGREGATE HAULERS I, L.P.,
                                         Appellee

                     From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-08738
                             Honorable Richard Price, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: January 22, 2014

DISMISSED

           On October 2, 2013, appellant’s motion to abate this appeal was granted for purposes of

pursuing a settlement. On January 10, 2014, appellant filed a motion to dismiss this appeal, stating

that the parties have settled. The motion contains a certificate of service to appellee, which has

not opposed the motion. Therefore, we reinstate the appeal on the docket of this court, grant the

motion, and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed

against appellant.

                                                   PER CURIAM